Citation Nr: 0606908	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  98-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for psychiatric 
disability, claimed as the result of the veteran's service-
connected tuberculosis pleurisy or medication used for 
tuberculosis pleurisy.

2. Entitlement to service connection for a disability 
manifested by electromagnetic sensitivity and multiple 
chemical sensitivity, claimed as a result of treatment for 
service-connected tuberculosis pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1960 until 
September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 1996 and June 1998 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Paul, Minnesota, and Des Moines, Iowa, 
respectively.  Following the 1998 rating action, the claims 
file was transferred back to the RO in St. Paul.

The veteran has raised the issue of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a psychiatric disability due 
to treatment at a VA facility.  As such, Board remands in 
November 1999, June 2003, and November 2003 referred the 
matter back to the RO for additional development.  In 
response, the VAMC issued a March 2004 letter informing the 
veteran of the types of evidence necessary to substantiate a 
claim under 38 U.S.C.A. § 1151.  However, while a May 2004 
communication from the veteran can reasonably be construed as 
relating to such issue, it was never adjudicated.  Indeed, 
while a rating decision was issued in April 2005, this did 
not address the claim under 38 U.S.C.A. § 1151.  As such, 
this matter is again referred to the RO.  




FINDINGS OF FACT

1.  The competent evidence of record does not show that any 
current psychiatric disability is causally related to active 
service or is proximately due to or the result of the 
veteran's service-connected tuberculosis pleurisy or 
treatment received in conjunction therewith.

2.  The competent evidence of record does not reveal any 
current disability manifested by electromagnetic sensitivity 
and multiple chemical sensitivity.  


CONCLUSIONS OF LAW

1.  A psychiatric disability is not proximately due to, or 
aggravated by, service-connected tuberculosis or treatment 
therefor, and was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2005).

2.  A disability manifested by electromagnetic sensitivity 
and multiple chemical sensitivity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of July 2003, March 2004, and January 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, an April 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  As the veteran has claimed that his current 
psychiatric problems stem from his course of treatment at the 
VA Medical Center in Minneapolis in 1962, efforts were 
undertaken to obtain any additional records from that 
facility dated from September to December of that year.  Such 
search was unsuccessful and the veteran was appropriately 
notified of this fact in the April 2005 supplemental 
statement of the case.  

Further regarding the duty to assist, various medical and 
scientific articles have been associated with the claims 
file.  Also of record are the veteran's statements in support 
of his appeal, to include testimony provided at a June 1999 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active service, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability. See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
a psychosis or organic disease of the nervous system becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 
C.F.R.§§ 3.307, 3.309 (2005).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection- psychiatric disability

Procedural background

A claim of entitlement to service connection for a 
psychiatric disorder was first considered by the RO in a 
March 1980 decision.  At that time, the claim was denied.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

In March 1991, the veteran again sought compensation for a 
psychiatric disability manifested by depression, 
concentration and memory deficit, and a lack of energy.  He 
contended that such symptoms arose as a result of treatment 
administered for his service-connected tuberculosis.  
Specifically, he claimed that in 1962, he was given very high 
doses of Isoniazid (INH) as part of a clinical study.  He 
contended that the dosages he received were excessive and led 
to his many health difficulties.

The veteran's March 1991 communication was construed as a 
claim of entitlement to benefits under 38 U.S.C.A. § 351 (now 
1151) for damages incurred through VA treatment for 
tuberculosis.  Such claim was denied in an April 1991 rating 
action.  

In November 1996, the veteran raised a claim of entitlement 
to service connection for a psychiatric disability due to 
excessive use of anti-tuberculin medication.  In a November 
1996 action, the RO found that new and material evidence had 
not been received to reopen the previously denied claim.  The 
veteran initiated an appeal, and the matter ultimately came 
before the Board in November 1999.  At that time, the claim 
was reopened.  The Board then ordered a remand to accomplish 
additional development.  Additional remands followed in 
November 2000, June 2003 and November 2003.  

Discussion

The veteran is claiming entitlement to service connection for 
a psychiatric disability.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychosis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must have become 
manifest or aggravated to a degree of 10 percent or more 
within 1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3) (2005).  

In the present case, the competent evidence reflects 
psychiatric diagnoses including delusional disorder, 
affective disorder, neurosis and depressive reaction.  
However, no such findings were made within the applicable 
time period under 38 C.F.R. § 3.307 and therefore the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  Having ruled out 
presumptive service connection in the present case, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, as 
indicated above, the evidence reveals various psychiatric 
diagnoses.  For example, delusional disorder was noted at an 
October 2000 VA psychiatric examination. Moreover, an earlier 
June 1996 letter from G. W. J., M.D., reflects treatment for 
symptoms including depression, memory deficit and 
concentration difficulties.   These symptoms are also noted 
in VA outpatient treatment reports.

Based on the above, the Board finds a current disability.   
Therefore, the first element of a service connection claim is 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish a service 
connection claim have not been met.  

A review of the service medical records fails to reveal any 
complaints or findings referable to a psychiatric disability.  
Indeed, the veteran's July 1962 separation examination was 
negative for any mental difficulties. 

The service medical records do reflect treatment for 
tuberculosis.  This is relevant here because the veteran's 
central contention is that his current psychiatric disability 
arose due to excessive doses of medication used to treat his 
service-connected tuberculosis.  As stated by the veteran at 
his June 1999 hearing before the undersigned, he had problems 
with concentration and depression which arose when he was 
taking INH.  (Transcript "T," at 6).  He expressed his 
belief that he was unwittingly given massive doses of the 
drug as part of a study.  (T. at 6.)  He believed he had been 
taking large amounts of INH for 2 to 3 months before his 
dosage was lowered.  (T. at 7.)

The records first show treatment for tuberculosis in March 
1962.  At that time, the veteran was taking 400 mg of INH 
twice daily in April 1962.  A September 1962 discharge report 
indicated a dosage of 200 mg, twice daily.  The veteran was 
also taking PAS, which he complained hindered his ability to 
concentrate.  Plans were made to switch medications.  
Additionally, a November 1962 treatment report contained an 
impression of INH toxicity, mild, manifest as interference 
with concentration.  

The veteran asserts that the findings discussed above, in 
conjunction with undated journal articles and medical 
reference materials describing the effects and dosage levels 
of INH, warrant a grant of service connection for his 
currently diagnosed psychiatric disability.  One reference 
source indicated that side effects could include peripheral 
neuritis, the incidence of which increased in correlation 
with dosage.  It was noted that the usual adult dosage was 
300 MG per day.

The reference material of record does not serve as a basis 
for a grant of service connection here.  Indeed, while such 
materials note that the typical dosage of INH is 300 mg 
daily, the date of the publication is unknown.  Thus, it is 
possible that a higher dosage was considered appropriate at 
the time of the veteran's hospitalization in 1962.  Indeed, a 
January 1980 VA neurological consult indicated that, in the 
1960s, the INH dosage range was between 300-900 mg daily.  No 
other competent evidence of record refutes that finding.  In 
this regard, the VA examiner in February 2005 indicated that 
she did not know what dosage was considered normal in 1962.  

Thus, based on the foregoing, there is evidence to suggest 
that the veteran's INH dosage received during active duty was 
typical in that era.  This diminishes the probative weight of 
the reference materials submitted by the veteran.  More 
fundamentally, even if the veteran's 1962 dosage of INH was 
higher than normal, the general reference sources cannot 
account for specific factors in the veteran's case which may 
have rendered his dosage appropriate for him. 

The Board will now evaluate private medical opinions 
submitted in support of the veteran's claim.  Specifically, 
statements written by G. W. J., M.D., and A. C. K., M.D., 
indicate that the usual dose of INH is 300 mg per day and 
that the drug was known to cause nervous system reactions 
including neuropathy and other neurotoxic effects, including 
memory impairment and toxic psychosis.  A November 1997 
letter written by Dr. G. W. J. opined that it was as likely 
as not that some of the veteran's neurotoxic symptoms 
including lack of concentration, poor memory and fatigue 
could be related to the significant doses of INH taken in 
service.

The private opinions discussed above, while seemingly 
favorable, do not provide a basis for a grant of service 
connection here.  Indeed, the opinions submitted by Dr. G. W. 
J. and Dr. A. C. K. are based only on the veteran's reported 
history, and there is no indication that either physician 
undertook an independent review of the claims file.  In this 
case, the information provided by the veteran is essentially 
confirmed in the record, and as such the opinions do hold 
probative weight.  However, the absence of an independent 
review does diminish the value of the opinions offered, 
because there is no demonstration that such physicians had a 
complete understanding of the record.  Furthermore, the 
private opinions do not address the fact that the veteran's 
separation examination was normal and that there is no 
documented post-service treatment for any psychiatric 
complaints until 1976, more than a decade following service.  
Moreover, a definitive psychiatric diagnosis 
(neurosis/depressive reaction) was not indicated until 1978 
(decompensated obsessive compulsive) and 1980 
(neurosis/depressive reaction).  Given such absence of 
chronicity following service, the private etiological 
opinions attributing the veteran's current psychiatric 
symptomatology to medication taken while on active duty are 
unpersuasive.  

In addition to the private physician statements discussed 
above, the claims folder also contains VA opinions refuting 
their conclusions.  For example, the VA examiner in February 
2002 found it unlikely that the veteran's in-service high 
dose regimen of INH caused his concentration problems.  She 
did acknowledge that high doses of INH could cause liver and 
neurologic problems, but observed that no such symptoms were 
exhibited by the veteran during the course of his treatment 
for tuberculosis.  Moreover, she noted that, while the 
veteran complained of lack of concentration at school, it was 
not possible to discern its etiology so long after the fact.  
She observed that the veteran was able to complete school and 
work professionally as a social worker, thus suggesting that 
the veteran did not suffer from any chronic cognitive 
impairment proximate to active service.  VA testing in 1978, 
showing an IQ of 120 also belied a finding of cognitive 
impairment.  Furthermore, that VA examiner clarified her 
opinion in a February 2005 addendum, in which she stated that 
it was unlikely that the veteran's psychiatric difficulties 
were the result of the INH dosage taken for his tuberculosis, 
for the reasons outlined in the February 2002 report.  

It is clear from reading the February 2002 VA examination 
report that the examiner had access to, and actually reviewed 
the evidence affiliated with the claims folder.  As such, the 
opinion is found to be more probative than the private 
opinions of record.  Furthermore, the finding of the VA 
examiner is more consistent with the overall evidence of 
record, which shows a normal discharge examination in 1962 
and no documented treatment for psychiatric problems until 
1976.  

For the above reasons, the evidence fails to support the 
veteran's contention that his current psychiatric problems 
stemmed from medications taken in service for the treatment 
of tuberculosis pleurisy.  Moreover, there is no competent 
opinion of record to establish that any current psychiatric 
disability is proximately due to or the result of the 
service-connected tuberculosis pleurisy itself.  

In conclusion, the evidence of record fails to establish that 
the veteran's current psychiatric disability was incurred in 
service, became manifest to a degree of 10 percent or more 
within one year of discharge from active duty, or was 
proximately due to his service-connected tuberculosis or 
treatment provided in conjunction therewith.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection for a disability manifested by 
electromagnetic sensitivity and multiple chemical 
sensitivity.

Discussion

The veteran is claiming entitlement to service connection for 
a disability manifested by electromagnetic sensitivity and 
multiple chemical sensitivities.  Specifically, at his June 
1999 hearing before the undersigned, he indicated that he 
worked around power generators in service and as a result was 
exposed to electromagnetic fields.  (T. at 20-21.)  He 
claimed that such exposure caused symptoms such as memory 
loss.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (2005).  

In the present case, the competent evidence fails to 
demonstrate a disability manifested by electromagnetic 
sensitivity and multiple chemical sensitivity within the 
applicable time period under 38 C.F.R. § 3.307 and therefore 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  Having ruled 
out presumptive service connection in the present case, the 
Board will now address the issue of direct service connection 
on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
there is no evidence of any current disability manifested by 
electromagnetic sensitivity and/or multiple chemical 
sensitivity.  A VA neurological examination in February 1980 
showed no positive signs.  Moreover, while the veteran stated 
upon VA examination in March 1998 that any type of 
electromagnetic or chemical stress was disabling for him, no 
objective findings were rendered in this regard.  In fact, in 
a separate VA examination also performed in March 1998, it 
was noted that there was no evidence of any physical 
disability.  The assessment was "normal general medical 
examination."  Subsequent VA examination in October 2000 and 
February 2002 also failed to reveal any assessments of a 
disability manifested by electromagnetic sensitivity and 
multiple chemical sensitivity.  Additionally, while the 
veteran has submitted various medical texts describing the 
adverse effects of exposure to electromagnetic fields, such 
materials are generic in nature and do not take into account 
the veteran's military and medical history.  As such they are 
not probative.  

In this case, an award of service connection is not 
justified.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, while the 
veteran's DD Form 214 does confirm that the veteran's 
military occupational specialty was power generation 
specialist, there is no current disability which could be 
attributed to such potential exposure to electromagnetic 
fields. 

In summary, inasmuch as the veteran has no current diagnosis 
of a disability manifested by electromagnetic sensitivity 
and/or multiple chemical sensitivity, the preponderance of 
the evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disability is denied. 

Service connection for a disability manifested by 
electromagnetic sensitivity and multiple chemical sensitivity 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


